Case 21-02063-CMB          Doc 31    Filed 08/19/21 Entered 08/19/21 13:56:07            Desc Main
                                    Document      Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 In re:                                              Bankr. Case No. 19-22715-CMB

 5171 CAMPBELLS LAND CO., INC.,                      Chapter 11

           Debtor.


 ROBERT S. BERNSTEIN, as Plan                        Adv. Pro. No. 21-02063
 Administrator for the Creditors Trust under
 the Debtor’s confirmed Plan,

           Plaintiff,

 MEYER, UNKOVIC & SCOTT LLP, a
 Pennsylvania Limited Liability General
 Partnership, and ROBERT E. DAUER, JR.,
 an individual,

           Defendants.



                     RESPONSE TO PLAINTIFF’S
    MOTION TO WITHDRAW REFERENCE OF THE CASE UNDER 28 U.S.C. §157

          Defendants, Meyer, Unkovic & Scott LLP and Robert E. Dauer Jr. (collectively “Law

Firm” or “Defendants”), by and through their attorneys, Bethann R. Lloyd, Holly M. Whalen and

Katherine P. Berquist of DiBella Weinheimer, respectfully file this Response to Plaintiff Robert

S. Bernstein’s Motion to Withdraw Reference of the Case under 28 U.S.C.S. §157.

          By way of overview, both parties agree that reference to the Bankruptcy Court should be

withdrawn. The only difference in position is the timing. Plaintiff seeks to delay withdrawal. The

Law Firm urges the Court to withdraw the reference now so that this complex state-law malpractice

case can proceed from the outset, in orderly and efficient fashion, before the District Court.



{00413491.DOCX:2}                                1
Case 21-02063-CMB            Doc 31     Filed 08/19/21 Entered 08/19/21 13:56:07                    Desc Main
                                       Document      Page 2 of 6



        On July 19, 2021, Defendants filed their Motion to Withdraw Reference of the Case Under

28 U.S.C. §157 (ECF Adv. Doc. 14) 1(“Defendants’ Motion”) and Brief in Support thereof (ECF

Adv. Doc. 15). The Law Firm incorporates those filings as if set forth in full herein in response to

Plaintiff’s affirmative request for relief (ECF Adv. Doc. 24). In addition to the reasons set forth

in the Law Firm’s own Motion and Brief, Plaintiff’s request that the reference to the Bankruptcy

Court be withdrawn for purposes of the jury trial only should be denied because (1) Plaintiff admits

that the legal malpractice claim asserted against the Law Firm is a non-core proceeding, and, thus,

cannot be tried before the Bankruptcy Court, without consent and (2) immediate withdrawal of the

reference fosters the economical use of resources and promotes judicial economy.

                 1. Plaintiff’s legal malpractice claim against the Law Firm is a
                    non-core proceeding in which both parties have demanded a
                    jury trial.

        Despite Plaintiff’s assertion in his Complaint that this action against the Law Firm is a core

proceeding, (ECF Adv. Doc. 1, ¶¶12, 119), Plaintiff no longer disputes, and by virtue of his own

filing, in fact, concedes that the action is a non-core proceeding in which all parties have demanded

a jury trial. See, Plaintiff’s Motion to Withdraw Reference Under 28 U.S.C. § 157 for Purposes

of Jury Trial Only (ECF Adv. Doc. 24). See also, Plaintiff’s Response to Defendants’ Motion

(ECF Adv. Doc. 23 at 2).

        Plaintiff likewise concedes that withdrawal of the reference to the bankruptcy court under

28 U.S.C. § 157 is appropriate. See (ECF Adv. Doc. 24.) However, Plaintiff differs only as to at

what stage in the litigation the withdrawal should occur. As set forth in more detail in Defendants’

Motion and Brief in Support thereof (ECF Adv. Docs. 14 and 15) and below, withdrawal of the

reference to the bankruptcy court at this juncture is appropriate. Thus, Plaintiff’s Motion (ECF


1
 References to “ECF Adv. Doc.” herein refer to Docket filings in the above-captioned Adversary Action at Adv.
Pro. No. 21-02063.

{00413491.DOCX:2}                                      2
Case 21-02063-CMB        Doc 31     Filed 08/19/21 Entered 08/19/21 13:56:07            Desc Main
                                   Document      Page 3 of 6



Adv. Doc. 24) should be denied.

               2. Immediate withdrawal of the reference to Bankruptcy Court
                  fosters the economical use of resources and promotes
                  judicial economy.

       As noted by Plaintiff in his Response to Defendants’ Motion (ECF Adv. Doc. 23),

“[j]udicial economy is an especially important and relevant consideration.” Id. at 4 (citing EXDS,

Inc. v. CB Richard Ellis, Inc., 2006 WL 2346419, at *1 (D.Del. July 20, 2006).) The economical

use of resources and interests of judicial economy are well-served by this case immediately

proceeding before the District Court.

       In In re Leonard A. Pelullo, 1997 WL 535155 (E.D.Pa. 1997), the United States District

Court for the Eastern District of Pennsylvania addressed a motion to withdraw the reference to the

bankruptcy court pursuant to 28 U.S.C. § 157 in a legal malpractice case. Like in this case at the

time of the Court’s consideration of the motion to withdraw the reference to the bankruptcy court,

the Defendants - attorney and law firm – had filed a motion to dismiss and no discovery or other

pretrial matters had commenced.

       Analyzing the factors set forth in In re Pruitt, 910 F.2d (3d Cir. 1990), the Court granted

the motion to withdraw reference to the bankruptcy court, explaining:

               Having determined that Pelullo’s complaint presents non-core,
               related claims to his bankruptcy case, the Court concludes that cause
               exists to withdraw the reference for this adversary action.
               Proceeding in the district court will reduce forum shopping and
               confusion, foster the economical use of the debtors’ and creditors’
               resources, and expedite the bankruptcy process. In re Pruitt, 910
               F.2d 1160, 1168 (3d Cir.1990) (citing Holland America Ins. Co. v.
               Succession of Roy, 777 F.2d 992, 999 (5th Cir.1985)). In contrast,
               permitting this action to proceed in the bankruptcy court, even for
               pre-trial matters, would require duplication of the bankruptcy court's
               efforts, since defendants have not consented to entry of final
               judgment by the bankruptcy court. Under such circumstances, this
               Court would have to review the bankruptcy court’s orders de novo
               and conduct a jury trial without the benefit of having overseen pre-


{00413491.DOCX:2}                                3
Case 21-02063-CMB         Doc 31     Filed 08/19/21 Entered 08/19/21 13:56:07             Desc Main
                                    Document      Page 4 of 6



               trial matters. Moreover, Pelullo’s state law claims are not the type
               of claims typically heard in the bankruptcy court and could require
               extensive discovery and instructions to the jury on the law of
               Pennsylvania or possibly another state. Judge v. Ridley &
               Schweigert (In re Leedy Mortgage Co., Inc.), 62 B.R. 303, 306
               (E.D.Pa.1986).

Id. at *2. See also, In Re: Leedy Mortgage Co., 62 B.R. 303 (E.D.Pa. 1986) and In re NDEP Corp.,

203 B.R. 905, 913 (D.Del.1996) (finding judicial economy favored withdrawal where claims were

non-core and jury trial was requested).

        Similarly, the District Court in In re Second Pine, 107 B.R. 48 (E.D.Pa. 1989), granted a

permissive withdrawal of the reference to the bankruptcy court early in the proceedings before it

based upon judicial economy considerations stating:

               While a bankruptcy court is empowered to conduct jury trials under
               rule 9015 of the Rules of Bankruptcy Procedure, “[j]udicial
               economy is served … by withdrawing reference of related non-core
               proceedings in which a jury trial will be required.” In re Ramex
               International Inc., 91 B.R. 313, 316 (E.D.Pa.1988); see also In re
               Globe Parcel Service, Inc., 75 B.R. 381 (E.D.Pa.1987).

Id. at 49.

        In the case presently before the Court, the adversary proceedings involve a non-core

proceeding, and, thus, absent consent of the parties, a bankruptcy judge may only “hear” (but not

determine) the proceedings.      28 U.S.C. §157(c)(1).     Instead, the bankruptcy judge submits

proposed findings for determination to the district court. Id. The district court would then have to

review the findings of fact and conclusions of law of the bankruptcy judge in light of the

controlling law. Id. Thus, if the reference to the bankruptcy court is not withdrawn at this juncture,

there would be significant duplication of effort at key stages of the litigation resulting in the

expenditure of unnecessary time, money and resources of the courts and the parties, alike – all to

reach the same conclusion – a jury trial before the district court. Accordingly, immediate



{00413491.DOCX:2}                                 4
Case 21-02063-CMB        Doc 31     Filed 08/19/21 Entered 08/19/21 13:56:07          Desc Main
                                   Document      Page 5 of 6



withdrawal of the reference to the bankruptcy court is appropriate in this case.

                                          CONCLUSION

       For the reasons set forth in their Motion to Withdraw Reference of the Case Under 28

U.S.C. §157 (ECF Adv. Doc. 14) and Brief in Support thereof (ECF Adv. Doc. 15), Defendants

have shown cause for withdrawal of the reference and respectfully request that Plaintiff’s

affirmative request for relief be denied and that the reference to the Bankruptcy Court be

withdrawn such that this matter can immediately proceed in the District Court.

                                                     JURY TRIAL DEMANDED

                                                     Respectfully submitted,

                                                     DIBELLA WEINHEIMER
                                                     Law & Finance Building
                                                     429 Fourth Avenue, Suite 200
                                                     Pittsburgh, PA 15219
                                                     Phone: 412-261-2900
                                                     Fax: 412-261-3222

                                                     /s/ Bethann R. Lloyd
                                                     Bethann R. Lloyd
                                                     Pa. ID #77385
                                                     brl@whc-pc.com
                                                     blloyd@d-wlaw.com

                                                     Holly M. Whalen, Esquire
                                                     Pa. ID #84878
                                                     hwhalen@d-wlaw.com

                                                     Katherine P. Berquist, Esquire
                                                     Pa. ID #94654
                                                     kpb@whc-pc.com




{00413491.DOCX:2}                                5
Case 21-02063-CMB        Doc 31    Filed 08/19/21 Entered 08/19/21 13:56:07            Desc Main
                                  Document      Page 6 of 6



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the within RESPONSE

TO PLAINTIFF’S MOTION TO WITHDRAW REFERENCE OF THE CASE UNDER 28

U.S.C.S. §157 has been served on all counsel and parties of record, through the Court’s ECF Filing

system, on this 19th day of August, 2021, to the following:

         Matthew M. Herron, Esquire                           David C. Cimo, Esquire
             mmh@horronbiz.com                              dcimo@cmmlawgroup.com
          Nicholas A. Miller, Esquire                        Marilee A. Mark, Esquire
             nam@herronbiz.com                             mmark@cmmlawgroup.com
         HERRON BUSINESS LAW                              CIMO MAZER MARK PLLC
         607 College Street, Suite 101                    100 S.E. 2nd Street, Suite 3650
             Pittsburgh, PA 15232                                Miami, FL 33131
       Local Counsel to Special Counsel                    Special Litigation Counsel to
           to the Plan Administrator                          the Plan Administrator



                                                    Respectfully submitted,

                                                    DIBELLA WEINHEIMER
                                                    Law & Finance Building
                                                    429 Fourth Avenue, Suite 200
                                                    Pittsburgh, PA 15219
                                                    Phone: 412-261-2900
                                                    Fax: 412-261-3222



                                                    /s/ Bethann R. Lloyd
                                                    Bethann R. Lloyd
                                                    Pa. ID #77385




{00413491.DOCX:2}                               6
